Citation Nr: 1709079	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-50 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a back injury, to include a compression fracture.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971 and from October 1971 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran had a Board videoconference hearing before the undersigned in April 2012. 

The Board remanded this claim in June 2012, October 2013 and February 2015 for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Unfortunately, another remand is required for this claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks service connection for a back disorder.  He contends that he injured his back during service in June 1968, while on temporary assigned duty with Lima Company, 3rd Battalion, 26th Marines, in Vietnam.  Allegedly, while engaged in Operation Mandolin Thrust in a steep, rugged, mountainous area north of Da Nang, he slipped and fell in excess of 100 feet with a 75-pound pack on his back.  He claims that he did not initially seek treatment for the injury because, at the time it occurred, he was an artillery forward observer in combat and could not be relieved of his duties.  He contends that, later, he was medivaced to the Naval Hospital in for examination and then returned to duty.  He asserts that since the initial injury, diagnosed as a compression fracture, he has continuously had back problems.  Allegedly, after 1990, he sustained additional back injuries that aggravated these problems.  

The Board remanded this matter in February 2015, in pertinent part, to obtain an addendum medical opinion as to the etiology of the Veteran's back disability.  The VA examiner directed to assume that, consistent with his service, the Veteran experienced a fall in excess of 100 feet while out on operations north of in the Republic of Vietnam.  The examiner was also to consider the Veteran's statements that he has had persistent symptoms of back pain since service.

An opinion was obtained in May 2015.  The VA medical professional opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury or event.  However, the examiner also stated that his opinion was based on the fact that there was no evidence of any fall in the service treatment records or service personnel records.  Additionally, the VA medical professional failed to address the Veteran's claims of back symptoms since service  Therefore, remand for additional medical opinions is necessary pursuant to Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the etiology of the Veteran's back disability from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary.

After a complete review of the records and the Veteran's statements about what happened in service, provide an opinion of whether it is as likely as not (50 percent or more probability) that the Veteran's fall in service caused his current back disability. 

In providing this opinion, the VA medical professional may not rely solely on the lack of any in-service or immediate post-service documentary evidence of relevant treatment or complaints, and must instead take into account the Veteran's report of in-service onset and continuing complaints thereafter.  

In this regard, the Veteran alleges while engaged in Operation Mandolin Thrust in a steep, rugged, mountainous area north of, he slipped and fell in excess of 100 feet with a 75-pound pack on his back. He claims that he did not initially seek treatment for the injury because, at the time it occurred, he was an artillery forward observer in combat and could not be relieved of his duties.  He contends that, later, he was medivaced to the Naval Hospital in for examination and then returned to duty.  As the Veteran was a Field Radio Operator in Vietnam, this incident is consistent with the circumstances and conditions of such service, and the VA medical professional is directed to take this allegation under consideration.  Records from the Naval Hospital in are not available

Further, the Veteran alleges that he has had persistent symptoms of pain since this incident occurred.  The VA medical professional is asked to take this statement under consideration in forming any opinion, as well, with the reminded that the Board ultimately makes determinations of credibility. 

A complete explanatory rationale must accompany all opinions.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

2.  Ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  38 C.F.R. § 3.327 (a) (2016).

 3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


